BELCHER, Judge.
The conviction is for driving while intoxicated; the punishment, three days in jail and a fine of $100.
To show that the appellant drove an automobile — one of the constituent elements of the offense of driving while intoxicated— the state relied upon the testimony of Officer Wallace.
Officer Wallace testified that when he first saw the appellant, she was slumped down in the front seat of an automobile which was a Triple-A Cab that had been involved in an accident with another automobile on a public street; and that she was alone in the automobile with the doors closed and its right front badly damaged.
The above evidence is deemed insufficient to show that the appellant drove the automobile.
The judgment is reversed and the cause is remanded.
Opinion approved by the Court.